DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pending Claims
	Claims 1, 4-8, 10-12, 14-16 and 18, remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to:
	(a) the breadth of the claims;
	(b) the nature of the invention;
	(c) the state of the prior art;
	(d) the level of one of ordinary skill;
	(e) the level of predictability in the art;
	(f) the amount of direction provided by the inventor;
	(g) the existence of working examples; and
	(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1, 4-8, 10-12, 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 and its dependent claims 2 and 4 recite a thermoplastic elastomer material. The specification does not identify the specific thermoplastic elastomer used to arrive at the specific roughness value claimed. Further, the specification fails to describe how the surface roughness value is measured and whether the surface roughness is measured prior to the molding step or after the molding step. Accordingly, an unlimited number of materials could be applied and each time, the roughness would need to be measured, which amounts to an undue experimentation. The specification does not appraise one of ordinary skill in the art before the effective filing date of the claimed invention on how to choose a thermoplastic material with the claimed properties and accordingly, at least (a) the breadth of the claims, (e) the level of predictability in the art, (f) the amount of direction by the inventor, (g) the existence of working examples, and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure has not been met. Therefore, undue experimentation would be involved in making the claimed invention. Similarly, claim 5 and its dependent claims 6-8, 10-12, 14-16 and 18 require a thermoplastic elastomer material with a surface roughness value and are also rejected for the above reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  4-5, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (Pub. No.: US 2008/0103367 A1), evidenced by Varma et al. (US Pat. No.: 10,105,927 B1) and further in view of Heitel et al. (Pub. No.: US 2014/0275751 A1).
Regard claim 1, Burba discloses (fig. 1, 3) a patient interface device (eye positioner 10) for use in ophthalmic surgery (¶ 0003, ln. 1-5), comprising:
A rigid body (support ring 32 comprising hard and rigid plastic ¶ 0075, ln. 26-28); and
A suction ring (sealing ring 34) joined to a lower end of the body (¶ 0075, ln. 19-21, see fig. 1), wherein the suction ring includes an annular skirt (see fig. 1) made of a soft and flexible thermoplastic elastomer material (¶ 0075, ln. 13, 30-32) and located at a lower end of the suction ring (see fig. 1). 
While Burba fails to disclose wherein the TPE material has a texturized surface with a surface roughness value between 0.8 to 25 µm, the roughness of the TPE material is a result-effective variable that can be optimized to provide regions of selective tack on the surface of the TPE material, as evidenced by Varma (claim 1, ln. 7-10). Discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the roughness of the TPE material of Burba such that it has a roughness value between 0.8 to 25 µm in order to provide regions of selective tack on the surface of the TPE material, as evidenced by Varma (claim 1, ln. 7-10). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Further, Burba fails to disclose wherein at least an inner surface of the skirt is coated with medication. 
	Heitel teaches (fig. 5) a patient interface device (ophthalmic interface 41) for use in ophthalmic surgery (¶ 0031, ln. 1-3) and thus in the same field of endeavor comprising a suction ring (attachment ring 57) joined to a lower end of the body (¶ 0031, ln. 15-18), wherein the suction ring includes an annular skirt (see fig. 5); wherein at least an inner surface of the skirt is coated with medication (¶ 0033, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the skirt of Burba such that it coated with medication, as taught by Heitel in order to deliver topical drugs to the anterior surface of the eye (¶ 0033, ln. 1-12). 
Regarding claim 2, Burba in view of Heitel fail to teach wherein an outer surface of the skirt is coated with second medication.  
Heitel teaches (fig. 5) wherein an outer surface of the skirt is coated with second medication (suction ring is coated with collagen-based material ¶ 0031, ln. 3-4 and the outer surface can thus coated with second medication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an outer surface of the skirt of Burba in view of Heitel such that it is coated with second medication as taught by Heitel in order to deliver medication to portions of the eye such as the eyelid during ophthalmic surgery. 
Regarding claim 4, Burba in view of Heitel fail to teach wherein the medication includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication.  
Heitel teaches wherein the medication includes one or more of: anti-inflammatory medication (¶ 0033, ln. 5), antibiotic medication (¶ 0033, ln. 4), numbing medication (¶ 0033, ln. 6), lubricating medication, and anti-redness medication.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication of Burba in view of Heitel such that it includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication, as taught by Heitel in order to apply an appropriate medication to the anterior surface of the eye (Heitel ¶ 0033, ln. 1-12).
Regarding claim 5, Burba discloses (fig. 1, 3) a method for forming a patient interface device (eye positioner 10) for use in ophthalmic surgery (¶ 0003, ln. 1-5), comprising:
Forming rigid body (support ring 32 comprising hard and rigid plastic ¶ 0075, ln. 26-28) and a suction ring (sealing ring 34) joined to a lower end of the body (¶ 0075, ln. 19-21, see fig. 1), wherein the suction ring includes an annular skirt (see fig. 1) made of a soft and flexible thermoplastic elastomer material (¶ 0075, ln. 13, 30-32) and located at a lower end of the suction ring (see fig. 1), including forming the annular skirt by injection molding (¶ 0075, ln. 30-32). 
While Burba fails to disclose wherein the TPE material has a texturized surface with a surface roughness value between 0.8 to 25 µm, the roughness of the TPE material is a result-effective variable that can be optimized to provide regions of selective tack on the surface of the TPE material, as evidenced by Varma (claim 1, ln. 7-10). Discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the roughness of the TPE material of Burba such that it has a roughness value between 0.8 to 25 µm in order to provide regions of selective tack on the surface of the TPE material, as evidenced by Varma (claim 1, ln. 7-10). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Further, Burba fails to disclose coating at least an inner surface of the skirt is coated with medication. 
	Heitel teaches (fig. 5) a patient interface device (ophthalmic interface 41) for use in ophthalmic surgery (¶ 0031, ln. 1-3) and thus in the same field of endeavor comprising a suction ring (attachment ring 57) joined to a lower end of the body (¶ 0031, ln. 15-18), wherein the suction ring includes an annular skirt (see fig. 5); wherein at least an inner surface of the skirt is coated with medication (¶ 0033, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the skirt of Burba such that it coated with medication, as taught by Heitel in order to deliver topical drugs to the anterior surface of the eye (¶ 0033, ln. 1-12). 
Regarding claim 8, Burba in view of Heitel fail to teach wherein the coating step further coats an outer surface of the skirt is coated with second medication.  
Heitel teaches (fig. 5) wherein an outer surface of the skirt is coated with second medication (suction ring is coated with collagen-based material ¶ 0031, ln. 3-4 and is thus coated with second medication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an outer surface of the skirt of Burba in view of Heitel such that it is coated with second medication as taught by Heitel in order to deliver medication to portions of the eye such as the eyelid during ophthalmic surgery.
Regarding claim 10, Burba in view of Heitel fail to teach wherein the medication includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication.  
Heitel teaches wherein the medication includes one or more of: anti-inflammatory medication (¶ 0033, ln. 5), antibiotic medication (¶ 0033, ln. 4), numbing medication (¶ 0033, ln. 6), lubricating medication, and anti-redness medication.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication of Burba in view of Heitel such that it includes one or more of: anti-inflammatory medication, antibiotic medication, numbing medication, lubricating medication, and anti-redness medication, as taught by Heitel in order to apply an appropriate medication to the anterior surface of the eye (Heitel ¶ 0033, ln. 1-12).
	Regarding claim 11, Burba in view of Heitel fail to teach wherein the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications.  
	However, Heitel discloses that the annular skirt may be coated with various pharmaceutical agents (¶ 0033) and that the collagen-based coat serves as an adhesive ((¶ 0031, ln. 7-8). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burba in view of Heitel such that the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications in order to provide a medication for treating the anterior surface of eye of the user (Heitel ¶ 0033, ln. 1-12) onto the inner surface of a skirt and providing a medication that acts as an adhesive (Heitel ¶ 0031, ln. 7-8) to the outer surface of the skirt such that the skirt can adhere to portions of the user’s eye and eyelid. 
	Regarding claim 15, Burba in view of Heitel fail to teach wherein the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications.  
	However, Heitel discloses that the annular skirt may be coated with various pharmaceutical agents (¶ 0033) and that the collagen-based coat serves as an adhesive (¶ 0031, ln. 7-8). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burba in view of Heitel such that the second medication coated on the outer surface and the medication coated on the inner surface of the skirt are different medications in order to provide a medication for treating the anterior surface of eye of the user (Heitel ¶ 0033, ln. 1-12) onto the inner surface of a skirt and providing a medication that acts as an adhesive (Heitel ¶ 0031, ln. 7-8) to the outer surface of the skirt such that the skirt can adhere to portions of the user’s eye and eyelid. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of Heitel, as applied to claim 5 above, and further in view of Ianchulev et al. (Pub. No.: US 2016/0074220 A1), hereinafter Ianchulev.
	Regarding claim 6, Burba in view of Heitel fail teach wherein the coating step includes one of: dip coating, sputter deposition, ultrasonic-spraying, and spin-coating.   
	Ianchulev teaches (Fig. 1) a device for use in ophthalmic surgery and thus in the same field of endeavor in which portions of the device are coated and the coating step includes one of: dip coating, sputter deposition, ultrasonic-spraying, and spin-coating (¶ 0054, ln. 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating step of Burba in view of Heitel such that it includes one of: dip coating, sputter deposition, ultrasonic-spraying, and spin-coating as taught by Ianchulev as dip coating, sputter deposition, ultrasonic-spraying, and spin-coating are suitable coating techniques for ophthalmic devices (Ianchulev ¶ 0054, ln. 11-13). 
	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of Heitel, as applied to claim 5 above, and further in view of Hale et al. (Pub. No.: US 2007/0122353 A1), hereinafter Hale.
	Regarding claim 7, Burba in view of Heitel fail to teach wherein the method further comprising, before the coating step: prepping the inner surface of the skirt to increase adhesion and retention of the medication.
	Hale teaches a method for coating a surface with medication and thus in the same field of endeavor comprising prepping the surface (i.e., cleaning) prior to the coating step (¶ 0362, ln. 1-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming the patient interface device of Burba in view of Heitel such that it includes prepping of the surface before the coating of the medication as taught by Hale in order to remove any residue (Hale ¶ 0362, ln. 1-5) such that the coating adheres well to the surface.

	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of Heitel, as applied to claims 1 and 5 above, and further in view Richter (Pub. No.: US 2004/0087902 A1).
	Regarding claim 12, Burba in view of Heitel fail to teach wherein the TPE material has a porosity of about 12-30%.
	Richter teaches (fig. 1) a medical device comprising TPE material that is porous (¶ 0026, ln. 1-12). 
While the medical device of Richter is not in the same field of endeavor as the claimed invention, the device taught by Richter is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor providing a material that absorbs medication and one skilled in the patient interface art trying to solve that problem would have looked in the drug delivery art as the device of Richter is similarly porous in order to absorb and deliver medication; therefore, the medical device of Richter is analogous art to the claimed invention.
Further, while Richter does not teach that the porosity is of about 12-30%, Richter teaches that the TPE material is porous in order to absorb medication (¶ 0026, ln. 1-4). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the porosity is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of Richter such that it is of about 12-30% in order to provide a device of a suitable porosity for the specific medication used.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPE material of Burba in view of Heitel such that it has a porosity of about 12-30%, as suggested by Richter, in order to allow the device to absorb the medication (Richter ¶ 0026, ln. 1-4).
	Regarding claim 16, Burba in view of Heitel fail to teach wherein the TPE material has a porosity of about 12-30%.
	Richter teaches (fig. 1) a medical device comprising TPE material that is porous (¶ 0026, ln. 1-12). 
While the medical device of Richter is not in the same field of endeavor as the claimed invention, the device taught by Richter is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor providing a material that absorbs medication and one skilled in the patient interface art trying to solve that problem would have looked in the drug delivery art as the device of Richter is similarly porous in order to absorb and deliver medication; therefore, the medical device of Richter is analogous art to the claimed invention.
Further, while Richter does not teach that the porosity is of about 12-30%, Richter teaches that the TPE material is porous in order to absorb medication (¶ 0026, ln. 1-4). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the porosity is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of Richter such that it is of about 12-30% in order to provide a device of a suitable porosity for the specific medication used.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPE material of Burba in view of Heitel such that it has a porosity of about 12-30%, as suggested by Richter, in order to allow the device to absorb the medication (Richter ¶ 0026, ln. 1-4).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burba in view of Heitel, as applied to claims 1 and 5 above, and further in view of Schaller (Pub. No.: US 2014/0364789 A1).
	Regarding claim 14, Burba in view of Heitel fail to teach wherein the annular skirt is made of a plasma-treated thermoplastic elastomer (TPE) material.  
	Schaller teaches (fig. 3) an ophthalmic device and thus in the same field of endeavor that is plasma treated (¶ 0053, ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPE material of Burba in view of Heitel such that it is plasma-treated, as taught by Schaller in order to clean and remove surface level contaminants or impurities (Schaller ¶ 0053, ln. 7-9). 
	Regarding claim 18, Burba in view of Heitel fail to teach wherein 3prior to coating, plasma- treating the annular skirt.
	Schaller teaches (fig. 3) an ophthalmic device and thus in the same field of endeavor that is plasma treated (¶ 0053, ln. 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burba in view of Heitel such that prior to coating, the annular skirt is plasma coated, as taught by Schaller in order in order to clean and remove surface level contaminants or impurities (Schaller ¶ 0053, ln. 7-9) from the annular skirt such that the annular skirt can be well coated with medication. 	
	
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Applicant argues, page 2-4, that the instant disclosure teaches texturizing the mold to increase surface roughness and one of ordinary skill in the art would readily understand that the surface roughness of the molded TPE is determined by the surface roughness of the mold. However, such steps for determining the roughness are not described in the specification and thus cannot be assumed by one of ordinary skill. Further, since the specification fails to disclose the specific TPE material used for the claimed invention, a large number of TPE materials could be used, each having an inherent roughness. Needless to say that the surface roughness greatly depends on the chemical make-up of the material. As such those skilled in the art would have sustained a burden of  undue experimentation to find a specific TPE with the claimed surface roughness. Thus, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Accordingly, claims 1-2, 4-8, 10-12, 14-16 and 18 fail to comply with the enablement requirement. 
Applicant argues, page 4-7, that none of the cited references teach “wherein the TPE material has a texturized surface with a surface roughness value between 0.8 to 25 micrometers. However, as discussed above, Varma is cited to teach that the surface roughness is a result-effective variable. Applicant argues that Verma is not in the same field of endeavor. However, Varma teaches coating a TPE material that can be a medical device. Thus, Varma is pertinent to the problem faced by the inventor and is analogous art. 
Applicant argues, page 7-8, that none of the references teach claim 2’s recitation of “wherein the outer surface of the skirt is coated with second medication”. However, as discussed in the rejection above, Heitel teaches that suction ring is coated with collagen-based material (¶ 0031, ln. 3-4). Accordingly, all of the surfaces of Heitel are coated and thus, an outer surface of the suction ring of Heitel is coated with second medication. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781